J-S47017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF RICHARD L. KELLEY,                     IN THE SUPERIOR COURT OF
DECEASED                                               PENNSYLVANIA




APPEAL OF: GILBERT E. PETRINA


                                                     No. 1775 MDA 2014


                   Appeal from the Decree September 8, 2014
                  In the Court of Common Pleas of Perry County
                        Orphans' Court at No(s): 50-01-92


BEFORE: ALLEN, J., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                              FILED AUGUST 07, 2015

        Gilbert E. Petrina brings this appeal from the Decree Nisi entered

September 8, 2014, in the Court of Common Pleas of Perry County.            The

Decree Nisi, filed in the Estate of Richard. L. Kelley, Deceased (“the Estate”),

ordered that “the auditor’s report is confirmed nisi,” and provided that

“[u]nless exceptions … are filed of record within fifteen (15) days of service

hereof, the within Auditor’s Report will be confirmed absolutely without




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S47017-15



further Order of Court.” Decree Nisi, 9/8/2014.1 As the Decree Nisi is not

an appealable order, we quash the appeal.

       On August 19, 2013, Patrick M. Kelley, Executor of the Estate, filed a

“First and Final Account of Patrick M. Kelley, Executor for the Estate of

Richard L. Kelley,” to which Petrina, a creditor of the Estate, filed objections

on September 9, 2013. In response to the objections, the court appointed

Jerry Philpot as auditor on September 16, 2013. The auditor’s report was

filed on August 21, 2014. Thereafter, the orphans’ court entered the Decree

Nisi as stated above.

       On September 23, 2014, Kelley filed protective exceptions, which he

withdrew on October 6, 2014, requesting that the Decree Nisi be made

absolute. Petrina did not file exceptions to the auditor’s report, but filed this

appeal on October 22, 2014.

       Initially, we must address the issue of jurisdiction.

       As a general rule:

       The appealability of an order directly implicates the jurisdiction
       of the court asked to review the order. “[T]his Court has the
       power to inquire at any time, sua sponte, whether an order is
       appealable.”

In re Moskowitz, 115 A.3d 372, 388 (Pa. Super. 2015) (citations omitted).

____________________________________________


1
 The Decree Nisi further provided: “If either party files exceptions and the
auditor’s fees have not been paid as separately ordered, the party filing
exceptions shall pay the remaining auditor’s fees before the Court will deal
with the exceptions.” Decree Nisi, 9/8/2014.



                                           -2-
J-S47017-15



     Pennsylvania    Rule   of   Appellate   Procedure   342     provides   that

certain Orphans’ Court orders are appealable as of right:

     Rule     342.     Appealable       Orphans’      Court      Orders.

     (a) General rule. An appeal may be taken as of right from the
     following orders of the Orphans’ Court Division:

     (1) An order confirming an account, or authorizing or directing a
     distribution from an estate or trust;

     (2) An order determining the validity of a will or trust;

     (3) An order interpreting a will or a document that forms the
     basis of a claim against an estate or trust;

     (4) An order interpreting, modifying, reforming or terminating a
     trust;

     (5) An order determining the status of fiduciaries, beneficiaries,
     or creditors in an estate, trust, or guardianship;

     (6) An order determining an interest in real or personal
     property;

     (7) An order issued after an inheritance tax appeal has been
     taken to the Orphans’ Court pursuant to either 72 P.S. §
     9186(a)(3) or 72 P.S. § 9188, or after the Orphans’ Court has
     made a determination of the issue protested after the record has
     been removed from the Department of Revenue pursuant to 72
     P.S. § 9188(a); or

     (8) An order otherwise appealable as provided by Chapter 3 of
     these rules.

Pa.R.A.P. 342(a). Petrina submits that this Court has jurisdiction under Rule

342(a)(1), (5), (6) and (8). See Petrina’s Brief, at 1, 14–15. We disagree.

     The orphans’ court ordered the auditor’s report to resolve objections

raised by Petrina to the first and final account. However, even though the


                                     -3-
J-S47017-15


auditor’s report has been confirmed, the court has not entered its

adjudication     of   the   first   and   final   account.   See   Pa.R.O.C.   6.11

(“Confirmation of accounts; awards”). In fact, the auditor’s report advised

that the dollar value of Petrina’s claim stated in the account needs to be

recomputed by the Estate. See Auditor’s Report, 8/21/2014, at 8 and n.7.

Before the court can confirm an Account for this Estate, the conclusions of

the auditor must be incorporated into the First and Final Account,

presumably through the filing of an amended or subsequent Account.

Therefore, the Decree Nisi is not “[a]n order confirming an account,” as

provided in Rule 342(a)(1).

       With regard to Rule 342(a)(5), the Decree Nisi did not determine

Petrina’s “status” as a creditor, as his “status” as a creditor was not in

dispute.2 Furthermore, the Decree Nisi did not determine an interest in real

or personal property, as provided in Rule 342(a)(6). Finally, review reveals

no basis upon which to conclude, and Petrina points to no other Rule to

show, that the Decree Nisi is “otherwise appealable as provided by Chapter

3” of the Rules of Appellate Procedure, under Rule 342(a)(8).

       Accordingly, we quash this appeal.
____________________________________________


2
   The Comment to Rule 342 explains with regard to Subsection (a)(5):
“[A]n appealable Orphans’ Court order concerning the status of individuals
or entities means an order determining if an individual or entity is a
fiduciary, beneficiary or creditor, such as an order determining if an alleged
creditor has a valid claim against the estate.”




                                           -4-
J-S47017-15


       Appeal quashed. 3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/2015




____________________________________________


3
  We note that the orphans’ court deemed the issues raised on appeal
waived due to Petrina’s failure to file exceptions to the Decree Nisi. See
Orphans’ Court’s Final Memorandum, 2/4/2015, at 1. However, we need not
address waiver since we find the September 8, 2014 Decree Nisi is not an
appealable order.



                                           -5-